Exhibit 10.6
 
INCENTIVE STOCK OPTION AGREEMENT
 
This Incentive Stock Option Agreement (“Agreement”) has been entered into as of
the ___ day of ___________, _____, between Indiana Community Bancorp, an Indiana
corporation (the “Company”), and __________________________, an employee of the
Company or one of its affiliates (“Participant”), pursuant to the Company’s 2010
Stock Option and Incentive Plan (the “Plan”).
 
WHEREAS, the committee of the Board of Directors of the Company appointed to
administer the Plan (the “Committee”) has granted to Participant an option to
purchase shares of the Company’s Common Stock, without par value (“Common
Stock”), pursuant to the terms and conditions as provided in the Plan and this
Agreement; and
 
WHEREAS, the Company and Participant desire to set forth the terms and
conditions of the option;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the Company and the Participant agree as follows:
 
Section 1.                       Grant of Option and Exercise Price.
 
 Subject to the terms and conditions stated in the Plan and this Agreement, on
_____________, _____ (the “Date of Grant”), the Committee granted to Participant
an option (the “Option”) to purchase __________ shares of the Company’s Common
Stock (the “Shares”) at an exercise price of $_________ per Share (the “Exercise
Price”).
 
Section 2.                      Incentive Stock Option.
 
 The Option is intended to qualify as an incentive stock option under Section
422 of the Internal Revenue Code of 1986, as amended.
 
Section 3.                      Exercise of Option.
 
 The Option shall become exercisable as follows or on such earlier date as
provided in the Plan: ___.
 
Section 4.                      Term of Option.
 
 Unless sooner terminated as provided in the Plan and this Agreement, the Option
shall expire on ______________, _____.
 
Section 5.                      Method of Exercise.
 
 The Participant may exercise the Option in the manner stated in the Plan.
 
Section 6.                      Restriction on Transfer.
 
 The Participant shall not sell, assign, transfer, pledge or otherwise encumber
the Option except, in the event of death of Participant, by will or the laws of
descent and distribution.
 
Section 7.                      Termination.
 
 If the Participant ceases to maintain Continuous Service for cause, or
voluntarily for any reason other than death, Disability or Retirement, all
rights under the Option shall terminate immediately upon cessation of Continuous
Service. If the Participant ceases to maintain Continuous Service by reason of
death, Disability or Retirement, then the Participant may exercise the Option,
but only to the extent the Participant was entitled to exercise the Option at
the date of such cessation, at any time during the remaining term of the Option.
If the Participant ceases to maintain Continuous Service for any reason other
than those set forth above, Participant may exercise the Option to the extent
that the Participant was entitled to exercise the Option at the date of such
cessation for a period of three months immediately succeeding such cessation of
Continuous Service, and in no event after the expiration date of the Option.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.                      Plan Controlling.
 
 The Option and the terms and conditions set forth in this Agreement are subject
in all respects to the terms and conditions of the Plan, which are controlling.
All determinations and interpretations of the Committee shall be binding and
conclusive upon the Participant and his or her legal representatives.
 
Section 9.                      Qualification of Rights.
 
 Neither this Agreement nor the existence of the Option shall be construed as
giving the Participant any right (a) to be retained in the employ of the Company
or any of its affiliates; or (b) as a shareholder with respect to the Shares
until the certificates for the Shares have been issued and delivered to the
Participant.
 
Section 10.                      Governing Law.
 
 This Agreement shall be governed by and construed in accordance with the laws
of the State of Indiana.
 
Section 11.                      Notices.
 
 All notices and other communications required or permitted under this Agreement
shall be written and shall be delivered personally or sent by registered or
certified first-class mail, postage prepaid and return receipt required,
addressed as follows: if to the Company, to the Company’s executive offices in
Columbus, Indiana, and if to the Participant or his or her successor, to the
address last furnished by the Participant to the Company. Each notice and
communication shall be deemed to have been given when received by the Company or
the Participant.
 
Section 12.                      Representations and Warranties of Participant.
 
 The Participant represents and warrants to the Company that he or she has
received and reviewed a copy of the Plan.
 
Section 13.                      No Waiver.
 
 The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon
 
IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the date first written above.
 

 
Indiana Community Bancorp
       
By:
   
Name:
   
Title:
             
[signature of participant]
             




 
 

--------------------------------------------------------------------------------

 
